DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16, 19-21, 23-24, and 27 are currently amended. Claims 1-15, 18, 22, and 31 are canceled. Claims 17, 25-26, and 28 are as previously presented. Claims 29, 30, and 32 are withdrawn. 
Response to Arguments
Applicant's arguments filed 9/21/21 regarding the 35 USC 102 rejections of record have been fully considered but they are not persuasive. 
Applicant argued that Hoppe fails to disclose “a temperature control unit configured to control a parameter of a fluid flowing alongside and/or through at least one of the plurality of components wherein the at least one temperature control unit is configured to temper, via the fluid, the build material and/or at least one of the plurality of components with respect to a defined temperature profile” arguing that Hoppe merely discloses changing the temperature of the shielding gas. This was not found persuasive as Hoppe explicitly states that the process parameter (which is what is used to determine what heating/cooling is needed) may indicate a measured or estimated heat distribution within the workpiece (P0026, P0040). 
With respect to the 112b rejections of record, applicant argued that and/or does not render the claims indefinite. This was found persuasive, however this brought up a new issue for claim 24, which has a typo “and or”. Applicant failed to address one of the issues with claim 24 regarding its dependency and antecedent basis. As such claim 24 alone remains rejected over 35 USC 112b and is objected to.
Claim Objections
Claim 24 is objected to because of the following informalities:  “and or” is an apparent typo for the phrase “and/or”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “the temperature of the fluid”. However this term lacks antecedent basis in this claim, being originally stated in claim 19, which claim 24 is not dependent on. The examiner is interpreting the claim as if it read –a temperature of the fluid--. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-17, 19-21, and 23-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoppe (US 20180043621 A1, of record).
	With respect to claim 16, Hoppe teaches a plant (Fig. 1, area around apparatus 10, P0060) for additively manufacturing three-dimensional objects, the plant comprising: at least one apparatus comprising a plurality of components (apparatus 10), wherein the at least one apparatus comprises a build apparatus (P0060-P0061), wherein: the build apparatus is configured for additively manufacturing three-dimensional objects by successive layerwise selective irradiation and consolidation of layers of a build material by one or more energy beams (P0061, laser radiation L, Fig. 1), and, at least one temperature control unit (shielding gas control system 30, Fig. 2A-2C, P0071 P0069, shielding gas control system, regulates the temperature of the shielding gas) configured to control a parameter of a fluid flowing alongside and/or through at least one of the plurality of components (P0069-P0080) wherein the at least one temperature control unit is configured to temper, via the fluid, the build material and/or at least one of the plurality of components with respect to a defined temperature profile (P0026, P0027, P0040).
	With respect to claim 17, Hoppe further teaches wherein the plurality of components comprises a build chamber (process chamber 12, Fig. 1, P0061).
With respect to claim 19, Hoppe further teaches wherein the parameter of the fluid comprises a temperature of the fluid (P0069, shielding gas control system, regulates the temperature of the shielding gas).
With respect to claim 20, Hoppe further teaches wherein the temperature control unit comprises at last one heating element and/or cooling element ( first and second heat exchanger coils 36, 38, Fig 1).
	With respect to claim 21, Hoppe further teaches wherein the at least one heating element and/or cooling element comprises at least one heat exchanger ( first and second heat exchanger coils 36, 38).
With respect to claim 23, Hoppe further teaches wherein the temperature control unit tempers the build material and the at least one of the plurality of components dependent on at least a a processing step (P0039-P0040, during upper region steps increase temperature).
(P0026, P0039-P0041).
With respect to claim 25, Hoppe further teaches, further comprising at least one pipe, wherein the fluid flows through the at least one pipe (line circuit 22, Fig. 1, P0063).
With respect to claim 26, Hoppe further teaches further comprising a flow device configured to control the flow of the fluid (pump 34, Fig. 1, P0064).
With respect to claim 27, Hoppe further teaches wherein the fluid comprises a process gas (shielding gas P0068-P0070, Abstract, P0012-P0017).
	With respect to claim 28, Hoppe further teaches further comprising a humidity control unit configured to control a humidity of the fluid (P0024, preheating unit also de humidifies, P0064, heat exchange coil 36).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741